Continuation Sheet
Continuation of 12.  because:  It remains the Examiner’s position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Applicant’s Arguments
Applicant’s arguments in the response filed April 1, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that there would not have been any motivation “to substitute alkyl (meth)acrylates, such as methyl and ethyl (meth)acrylates for (meth)acrylic acid” as alleged by the Patent Office because Kitagawa is directed to using hydrophilic monomers to produce a porous crosslinking hydrophilic polymeric material, and while (meth)acrylic aid is a hydrophilic monomer, alkyl (meth)acrylates are instead hydrophobic monomers. Applicant further argues that accordingly, Kitagawa requires the presence of hydrophilic monomers, to substitute the hydrophilic monomer with a hydrophobic alkyl (meth)acrylate monomer would be directly contrary to the disclosure of Kitagawa.
	However, in Col. 7, lines 43-49, Kitagawa states that “[A] single monomer type or a mixture of types can be employed in the emulsion.  For example, hydrophobic monomers that are copolymerizable with the hydrophilic monomers can also be employed in combination with hydrophilic monomers, although preferably the amount of hydrophobic monomer used does not exceed 50% by weight of total polymerizable monomer.”  As such, substituting the hydrophilic monomer with a hydrophobic alkyl (meth)acrylate monomer would not be contrary to the disclosure of Kitagawa.  Therefore, Applicant’s arguments are deemed unpersuasive.

	While the monomers are in different phases in Kitagawa (aqueous) and Jung (oily), both Kitagawa and Jung make porous polymeric particles using similar monomers, i.e. acrylates with ethylene glycol di(meth)acrylate.  As such, one of ordinary skill would have been motivated to look to the disclosure of Jung.  Therefore, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
May 1, 2021